Title: To James Madison from Tobias Lear, 13 February 1807
From: Lear, Tobias
To: Madison, James



Sir,
Tunis, February 13th. 1807.

In consequence of the arrangement made with this Regency, in pursuance of the Instructions which I have had the honor of receiving from you under date of the 7th. of June 1806, &c. (a particular detail of wch negotiation and arrangement is given in my letter to you of the 25th. of January) I have found it necessary to draw upon Wm. Higgins Esqr. of Malta, for money to pay the reimbursement made to the Bey for his Cruizer and her two Prizes, The freight & demurrage of the Ship two Brothers, Chartered at Boston by Order of the Government of the United States, and to furnish funds for the Expences of the Consulate here, as well as at Tripoli, during the residence of Dr. Ridgely at that place.
In order to cover these drafts upon Mr. Higgins, and to leave some money in his hands for future contingencies in these Regencies, I have this day drawn upon you, in his favor, for ten thousand Dollars, in two Setts of Exchange of five thousand dollars each, dated February 12th. & 13th: 1807.  Each set in Six bills, Vizt. 1t. 2d. 3d. 4t. 5t. & 6t., which I pray you will honor, and pass the same to Account.  With sentiments of the highest Respect And most Sincere Attachment, I have the honor to be Sir, Your Most Obedt. Servt.

Tobias Lear.

